Citation Nr: 0200637	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  96-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement of the appellant to improved death pension 
benefits as a child of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's mother, and a friend



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956, then had near continuous active duty service 
from February 1958 to June 1971.  He died in January 1995.  
The appellant (claimant) is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which held that the 
appellant, who was born in August 1967, did not become 
permanently incapable of self support prior to reaching age 
18 and was, therefore, not entitled to improved death pension 
as a child of the veteran.  The appellant entered notice of 
disagreement with this decision in December 1995; the RO 
issued a statement of the case in February 1996; and the 
appellant entered a substantive appeal, on a VA Form 9, which 
was received in March 1996.  In a supplemental statement of 
the case issued in May 1996, the RO found that the 
appellant's income was a bar to eligibility to non-service-
connected death pension benefits. 

In July 1997, the Board remanded this case to the RO to 
request from the U.S. Social Security Administration (SSA) 
information regarding when the appellant's Supplemental 
Security Income (SSI) was changed to Social Security 
disability income and to request information from the 
appellant as to the month in 1995 he received life insurance 
proceeds.  That development has been completed and the case 
is again before the Board for appellate determination.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary to 
decide the appellant's appeal.

2.  The appellant, son of the veteran, was born in August 
1967.  

3.  The veteran died in January 1995.  

4.  For each 12 month annualization period from March 1995 to 
the present, the appellant's income has been excessive for 
purposes of improved death pension benefits as a child of the 
veteran.


CONCLUSION OF LAW

Entitlement to improved death pension benefits is not 
established.  38 U.S.C.A. 
§§ 101(4), 1541, 1542 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.3, 3.24, 3.57, 3.356 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the May 1996 
supplemental statement of the case, the RO advised the 
appellant of annual income limits which determine entitlement 
to improved death pension benefits as a child of the veteran.  
At a personal hearing before the RO in May 1996 the appellant 
testified regarding income received from SSA.  The July 1997 
Board remand requested from SSA additional information 
regarding when the appellant's Supplemental Security Income 
(SSI) was changed to Social Security disability benefits and 
requested information from the appellant as to the month in 
1995 he received life insurance proceeds.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional treatment records or other evidence 
which has not been obtained.  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

Improved death pension benefits are generally payable to a 
veteran's child for the veteran's non-service-connected death 
if the veteran had qualifying service, was receiving or was 
entitled to receive service-connected disability compensation 
based on qualifying service, and the child meets income and 
net worth requirements.  38 U.S.C.A. §§ 1541, 1542; 38 C.F.R. 
§ 3.3(b)(4).  In accordance with governing regulations, the 
term "child" of the veteran includes an unmarried person 
who is a legitimate or illegitimate child of the veteran who, 
before reaching the age of 18 years, became permanently 
incapable of self-support.  
38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.356.

Governing legal criteria provide that payments of any kind 
from any source will be counted as income for the 12-month 
period in which it is received, unless excluded elsewhere in 
the law and regulations. 38 C.F.R. §§ 3.271, 3.272 (2001). It 
is noted that payments from SSA are considered income 
pursuant to 38 C.F.R. § 3.271(g).  Excludable income for 
purposes of determining entitlement to improved death pension 
includes unreimbursed amounts paid by a child for medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual pension rate payable to the child 
during the 12-month annualization period in which the medical 
expenses were paid. 38 C.F.R. § 3.272(g)(3) (2001).  The 
monthly rate of pension payable to a surviving child is 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new annual rate of 
countable income, then dividing the remainder by 12.  38 
C.F.R. § 3.273 (2001).

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2001).  The yearly income 
limits for eligibility for a child of a veteran not in the 
custody of a surviving spouse for non-service-connected death 
pension benefits were as follows: $1,368 effective December 
1, 1994; $1,404 effective December 1, 1995; $1,445 effective 
December 1, 1996; $1,476 effective December 1, 1997; $1,496 
effective December 1, 1998; $1,532 effective December 1, 
1999; and $1,586 effective December 1, 2000.  
38 C.F.R. §§ 3.23, 3.24 (2001).

Turning to the question of whether the appellant's income is 
a bar to non-service-connected pension benefits, the evidence 
shows that the veteran was the natural parent of the 
appellant, who was born in August 1967.  The veteran died in 
January 1995.  

An unsigned March 1995 VA Application for Death Pension 
indicates that the appellant was in receipt of $456 per month 
SSI.  Information received from SSA in August 1995 appears to 
reflect that in January and March 1995 the appellant received 
SSI from SSA.  

In a July 1995 Application for Death Pension, the appellant 
indicated that he received $6,543 in earnings, SSA disability 
income in the amount of $813 per month, and $11,666.66 in 
life insurance proceeds.   

At a personal hearing in May 1996, the appellant testified 
that he had been awarded disability benefits from SSA, that 
his SSI payments from SSA had been changed to disability 
payments, and that his current monthly award was $836. 

A December 1997 letter from SSA reflects that the appellant 
received SSI payments beginning in August 1986 and became 
eligible for SSA disability payments in January 1995.  A more 
recent SSA benefits report dated in May 2001 reflects that, 
beginning in January 1995, the appellant was eligible for SSA 
disability payments. 

According to an April 1998 letter from the veteran's life 
insurance company, the appellant was sent a check for 
$2,020.84 on April 20, 1995 in connection with the death of 
the veteran.

This amount of income in 1995 included at least $2,020 in 
life insurance (received on or before July 1995), and 
possibly as much as $11,666, and at least $813 per month in 
the form of SSA disability benefits, for which the appellant 
was eligible beginning in January 1995.  Even assuming, 
arguendo, that the appellant did not actually receive the 
monthly SSA disability payments until July 1995, the receipt 
of SSA disability payments alone during this 12 month period 
would have exceeded the income eligibility limit for a child 
for non-service-connected death pension benefits.  Along with 
receipt of the life insurance proceeds in 1995, the 
appellant's income far exceeded the VA income limit of $1,368 
for a single child for the 12 month period (effective 
December 1, 1994).  
Further, the evidence shows that the appellant has been in 
receipt of SSA disability benefits since 1995 in monthly 
amounts of over $800 per month (ranging from $813 in 1995 to 
$941 as of December 2000).  The Board finds that the 
appellant's SSA disability income exceeds the annual limits 
for all relevant 12 month annualization periods from 1995 to 
the present for purposes of improved death pension benefits 
as a child of the veteran.  For these reasons, the Board must 
find that the appellant's income is excessive for purposes of 
improved death pension benefits as a child of the veteran, so 
that entitlement to improved death pension benefits has not 
been established.  38 U.S.C.A. §§ 101(4), 1541, 1542, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.356; 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, his claim for 
improved death pension benefits as a child of the veteran 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Based on the above conclusion, the Board does not need to 
determine the question of the appellant's permanent 
incapacity for self-support prior to reaching age 18.


ORDER

Entitlement to improved death pension benefits as a child of 
the veteran is denied.


		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

 

